766 N.W.2d 205 (2009)
2009 WI 44
Rudy NEDVIDEK, Commander of VFW Post 1530; and Tom Hundt, individually, and as President of Vietnam Era Veterans, Plaintiffs-Appellants-Petitioners,
v.
Judith L. KUIPERS, Ex-Chancellor of U.W.L.; Douglas N. Hastad, Ex-Chancellor of U.W.L.; Katherine Lyall, Ex-President of U.W. System and Ex officio member of the Board of Regents; and University of Wisconsin Board of Regents, Defendants-Respondents.
No. 2006AP3075.
Supreme Court of Wisconsin.
Argued February 5, 2009.
Decided June 10, 2009.
For the plaintiffs-appellants-petitioners there were briefs by James P. Grenisen, La Crosse, and oral argument by James P. Grenisen.
For the defendants-respondents there was a brief and oral argument by F. Thomas Creeron III, Assistant Attorney General, with whom on the brief was J.B. Van Hollen, Attorney General.
¶ 1 PER CURIAM.
Plaintiffs petitioned for review of an unpublished decision[1] of the court of appeals, which affirmed the circuit court's decision[2] dismissing the plaintiffs' claims on mootness and standing grounds. After examining the record and the briefs of the parties, *206 and after hearing oral argument, we conclude that the petition for review was improvidently granted.
¶ 2 In October of 1945, the City of La Crosse passed a resolution to construct a recreational facility including a football stadium, which it named Veterans Memorial Stadium. On February 2, 1988, the city quitclaimed the facility to the University of Wisconsin Board of Regents (Board of Regents), and it became part of the University of Wisconsin-La Crosse (UWL) facilities. A use agreement from the city, executed as part of the quitclaim deed, allegedly required the University of Wisconsin to continue to honor veterans through its naming of the stadium.[3]
¶ 3 On May 31, 2000, Roger Harring resigned after a long and successful tenure as UWL football coach. On June 5, 2000, UWL chancellor Judith Kuipers renamed the football stadium Roger Harring Veterans Memorial Stadium. On August 8, 2001, Kuipers' successor, Douglas Hastad, named the field adjacent to the stadium the Roger Harring Field, and renamed the stadium Veterans Memorial Stadium. On December 9, 2005, the Board of Regents adopted a resolution naming the stadium Roger Harring Stadium and naming the field and surrounding practice areas Memorial field.
¶ 4 Plaintiffs, as members of La Crosse area veterans' groups, sued the Board of Regents, the ex-president of the UW System, and two former chancellors of UWL, alleging open records and public meetings law violations, malfeasance in office and failure to follow internal university operating procedures in renaming the stadium. The purpose of the plaintiffs' lawsuit was to void the chancellors' change in the name of the stadium and to rename it the Veterans Memorial Stadium. The circuit court and court of appeals dismissed these claims on mootness and standing grounds. We now dismiss the petition for review as improvidently granted, because the issues for which we took the case do not present any novel questions or lead to the development of the law.
¶ 5 We note that the defendants filed a motion to strike various portions of appendices submitted by the plaintiffs, and a non-party filed a motion for leave to submit an amicus brief. Because we have determined that the petition for review should be dismissed as improvidently granted, we need not address these motions.
¶ 6 The review of the decision of the court of appeals is dismissed as improvidently granted.
¶ 7 ANN WALSH BRADLEY, J., did not participate.
NOTES
[1]  Nedvidek v. Kuipers, No.2006AP3075, 309 Wis. 2d 234, 747 N.W.2d 527, 2008 WL 516781, unpublished slip op. (2008).
[2]  The Honorable John C. Albert of Dane County presided.
[3]  In their petition for review and briefs to this court, plaintiffs asserted third-party beneficiary status based on the quitclaim deed and use agreement. However, these documents are not in the record before us.